DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 07/11/2022.  Claims 1, 9, 15 and 21 are amended, and claims 2, 3, 7, 8, 13, 14, 16 and 17 are cancelled.  Claims 1, 4-6, 9-12, 15 and 18-24 are currently pending.

Response to Arguments
Applicant’s remarks, see page 9, with respect to the claim objections have been fully considered.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see pages 9-10, with respect to the rejections under 35 USC 101 have been fully considered.  The claims have been amended to be directed to statutory subject matter, therefore the rejections are withdrawn.
Applicant’s remarks, see page 10, with respect to the rejections under 35 USC 112(b) have been fully considered but are not persuasive.  
Applicant correctly argues that the recitations of “configured to be” in the preambles of claims 15 and 21 have been amended.  However, there are still numerous recitations of “configured to be” throughout claims 15-24.  Therefore, the rejections are maintained.
Applicant also argues that claims 1, 9, 15 and 21 have been amended to clarify how the second network slice subnet instance can be “independent from” and “sharable with” the first network slice subnet instance.  However, the amendments only clarify the meaning of “independent”; the meaning of “sharable” is still unclear in the claims.  Therefore, the rejections are maintained.
Applicant’s remarks, see page 10, with respect to the rejections under 35 USC 112(d) have been fully considered and are persuasive, therefore the rejections are withdrawn.  
Applicant’s remarks, see pages 11-17, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9-12, 15 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9, 15 and 21, applicant amended the claims to recite a “second network slice subnet instance being: a) independent from the first network slice subnet instance, such that the second network slice subnet instance and the first network slice subnet instance are separate network slice subnet instances within the network slice instance, and b) sharable with the first subnet slice instance”.  The amendments clarify the meaning of “independent”, however there is no clarification on the meaning of “sharable”.  It is still unclear in the claims how the first and second network slice subnet instances are “sharable” and/or what is being shared by the first and second network slice subnet instances.  The claims are therefore rendered indefinite.
Claims 1, 9, 15 and 21 have been amended to recite “initiating a creation of a second network slice subnet instance adapted to monitor the second performance using one or more monitoring functions based on the one or more requirements of the obtained request” which suggests that a second network slice subnet instance is using monitoring functions to monitor performance.  Claims 1, 9, 15 and 21 have also been amended to recite “modifying, an existing second network slice subnet instance using the one or more monitoring functions based on the one or more requirements, to monitor the second performance” which suggests that a network slice subnet instance is being modified by/with the monitoring functions.  Due to the different placement of the phrase “using [the] one or more monitoring functions” in these limitations, the role/purpose of the monitoring functions is unclear, therefore the claims are rendered indefinite.
Claims 4-6, 10-12, 18-20 and 22-24 are dependent from claims 1, 9, 15 and 21 and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claims 1, 9, 15 and 21.
Claims 15-24 contain multiple recitations of elements “configured to be”.  The use of the phrase “configured to be” makes it unclear if the limitation that follows will or will not occur.  For example, claim 15, in the second limitation, recites “… the request configured to be obtained …”  It is unclear whether or not the request is actually obtained.  As stated above, there are numerous recitations of “configured to be” in claims 15-24, therefore the claims are rendered indefinite.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	


/LESA M KENNEDY/Primary Examiner, Art Unit 2458